Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered October 13, 2000, convicting defendant, after a nonjury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing her to concurrent terms of three years and one year, respectively, unanimously affirmed.
The court’s verdict, including its rejection of defendant’s justification defense, was based on legally sufficient evidence arid was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. There was extensive evidence supporting the element of serious physical injury required for a second-degree assault conviction under Penal Law § 120.05 (4), including evidence that defendant stabbed the victim with a large kitchen knife in the abdomen, in the chest, and completely through her arm, causing significant blood loss and keloid scarring, requiring hospitalization (see People v Gordon, 257 AD2d 533 [1999], lv denied 93 NY2d 899 [1999]; see also People v Briggs, 285 AD2d 514 [2001], lv denied 97 NY2d 679 [2001]). Furthermore, the People disproved defendant’s justification defense beyond a reasonable doubt (see People v Goetz, 68 NY2d 96 [1986]). Concur— Mazzarelli, J.E, Saxe, Williams, Lerner and Marlow, JJ.